NUMBER 13-15-00043-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


VICTOR JARAMILLO,                                                        Appellant,

                                         v.

MAYELA GURROLLA SOSA,                                                     Appellee.


                On appeal from County Court at Law No. 7
                       of Hidalgo County, Texas.


                       MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Rodriguez and Perkes
                    Memorandum Opinion Per Curiam

     This appeal was abated by this Court on September 14, 2015, to allow the parties

to resolve the terms of the mediated settlement agreement. This cause is now before

the Court on a motion to reverse and remand pursuant to settlement. Accordingly, this

appeal is hereby REINSTATED. The certificate of conference indicates appellant was

unable to discuss the matter with appellee. More than ten days has passed since the
 filing of the motion and no response has been filed by appellee. See TEX. R. APP. P.

 10.3 (a).

       Appellant states the parties have resolved their differences and in order to

effectuate the settlement of the parties, a new judgment must be rendered. Appellant

requests judgment of the trial court be set aside without reference to the merits and the

matter be remanded for issuance of a judgment consistent with the settlement of the

parties. We GRANT the motion and set aside the trial court’s judgment without regard

to the merits and REMAND this case to the trial court for rendition of judgment in

accordance with the agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

       Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").

                                                  PER CURIAM

Delivered and filed the
12th day of November, 2015.




                                             2